DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/364,957, filed on November 30, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 16, line 6, the phrase “an automatic door opening device” is unclear and confusing as presently set forth since it is not clear if this is a new and distinct limitation, or if it is a reference back to the previously defined “an automatic door opening device” within Claim 15 [the examiner suggests changing “an” to “the” in order to positively relate the feature back to the Claim 15 recitation].  Consequently, Claim 17 is rejected since it is dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berends et al., [US 8,671,587] in view of Buser et al., [US 5,881,746] and Thayyullathil et al., [US 2013/0008474].  Berends teaches of a dish washer (1) comprising: a body (8); a wash tank (2) provided in the body in order to wash dishes therein, the wash tank having an opening (shown in fig. 1) formed in a front surface of the wash tank; a door (3) rotatably coupled to a bottom end of a front surface of the body to open and close the wash tank (note fig. 3 embodiment for instance); and an air blower (13) spraying out air jet (21) from an outlet ((25) – fig. 1) forwardly before opening, during opening and after opening of the door, the outlet being disposed on the front surface of the body and at an upper side of the opening.  Berends teaches applicant’s basic inventive claimed dish washer as outlined {mapped} above, including an upper front edge of the washing tub {wash tank} and an upper boundary surface fo the dish washer housing along the underside of the countertop overhang (indicating the presence of the housing body along with the wash tank – col. 3), along with a mat (10) place above the outlet (indicating the upper boundary of the housing body), wherein air flow (21) along the front diverts the steam emerging from the tub and keeps it away from a countertop once the door is opened (note fig. 1, col. 4); but Berends does not show 1a) the air blower including a defined blower duct {even though a duct way / channel is shown}, an outlet, and a fan arranged on a top end of the front surface of the body {i.e., all the components of the air blower integrally connected and arranged along the top}, or show 1b) the air blower located between an exterior of the wash tank and an inside of the body {Berends just does not clearly depict the upper limit of the housing body which may include the mat (10) – also note the outer body layer (8) and inner tank layer (2) as shown in fig. 3 which is relied upon in accordance with Berends’s invention}, or show 2) a partition wall provided in the blower duct as prescribed.  As to the incorporation of a fan coupled with a blower duct for blowing air out of an outlet, Buser is cited as an evidence reference for the known use of a blower fan (16) coupled to a blower duct (a duct is formed between the fan housing to the outlet opening (19)) that includes an outlet (along (19) which faces the front surface of the body, wherein the fan and duct are used to evacuate moist air from within a wash tank (10) of a dish washer in an analogous art.  The fan of Buser being viewed as being positioned inside the blower duct since it is integral to the duct and outlet (note fig. 1 of Buser – the fan appears to be in-line with the duct and the section housing the moving parts, wherein the fan can be viewed as part of the sealed duct since air within the tank enters into the duct via opening (17)).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berends so as to incorporate Buser’s integral fan and blower duct assembly because this arrangement would enhance the versatility of Berends’s dish washer by providing a defined travel path by which the internal air can be expelled, whereby the direction and velocity of the evacuated air can be varied depending upon the fan and duct arrangement as dictated by the needs and/or preferences of the user.  As modified, the air blower can be installed between the outside of the wash tank and the inside of the body and having an outlet positioned directly on one end of the blower duct and facing an opening (note Buser’s arrangement).  As to the incorporation of a partition wall in the duct, Thayyullathil is cited as an evidence reference for the known use of partition walls (96’s, 97’s) within a blower duct (50) of a dish washer in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of the prior art so as to include partition walls in view of Thayyullathil’s teaching because this arrangement would enhance the dynamic of airflow by physically directing the volume of airflow along prescribed paths as dependent upon the needs and/or preferences of the designer.  Regarding Claim 8, as modified, the body has a communication hole ((14) – Berends, (12) Buser) communicating with the exterior on one side surface, and the fan sucks external air from the communication hole to discharge 26the sucked air to the blower duct.  Regarding Claim 9, as modified, the fan is a centrifugal fan.  Regarding Claim 10, as modified, the dish washer further includes an automatic door opening device automatically (a device for automatically opening the door as stipulated by Berends & a device for opening a hinged door as stipulated by Buser) opening the door after a wash process is terminated, wherein the automatic door opening device is positioned between an upper portion of the exterior of the wash tank and the interior of the body (fig. 4 of Berends & fig. 3 of Buser), and the outlet is positioned at both sides of the automatic door opening device, respectively (the position is taken that airflow would inherently be evacuated along both sides since the outlet extends across the top of the door).  Regarding Claim 11, as modified, the dish washer further comprising an automatic door opening device (a device for automatically opening the door as stipulated by Berends & a device for opening a hinged door as stipulated by Buser) automatically opening the door after a wash process is terminated, wherein the automatic door opening device is positioned between an upper portion of the exterior of the wash tank and the interior of the body (fig. 4 of Berends & fig. 3 of Buser), and the blower duct is positioned above the automatic door opening device (the position is taken that airflow, and hence the blower duct, would inherently be positioned above the device since the outlet extends across the top of the door and the door opening device is connected to the door).  Regarding Claim 12, as modified, the blower duct has a channel (note fig. 1 of Buser for instance) in which air flows, the channel being provided to be inclined upwardly toward the outlet – such as when applied along the ceiling of Berends.  Regarding Claim 13, the prior art teaches the use of a single air blower, but not plural blowers.  However, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional blower (such as for increased air flow capacity) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Regarding Claim 14, as modified, the air jet is sprayed out at a speed faster than a natural discharge speed of air in the wash tank due in part to the forced air movement via the blower duct with fan.  As to Claim 15, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  It is noted that a position was taken that the dish washer body, door and automatic door opening device were treated on the merits as being claimed in combination with the air blower. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berends et al., in view of Buser et al., and Thayyullathil et al., and further in view of Gaus et al., [US 2013/0180553].  The combined prior teaches applicant’s inventive claimed dish wash as previously outlined, including the duct assembly being positioned at one side surface of the body and along an upper exterior of the wash tank; but does not show the fan situated along an upper region of the dish washer.  Gaus is cited as an evidence reference for the known showing of an air blower (50) with fan (impeller (62)) located along an upper region of a dish washer.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art’s air blower / fan placement in view of Gaus’s teaching because this arrangement would provide an alternative air circulation / dehumidification of moist air layout that would effectively blow internal air within the tank outwardly along the ceiling while exiting a front of the body.  Additionally, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the fan since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various dishwasher with airflow arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 28, 2021

/James O Hansen/Primary Examiner, Art Unit 3637